
	

114 HR 5137 IH: Moving to Work Reform and Expansion Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5137
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. McCarthy (for himself, Mr. Valadao, Ms. Hahn, Mr. Stivers, Mr. Neugebauer, Mr. Dold, Mr. Royce, Mr. Rothfus, Mr. Westmoreland, Mr. Pearce, Mr. LaMalfa, Mr. Frelinghuysen, Mr. Fleischmann, Mr. Knight, Mr. Fitzpatrick, Mr. McHenry, Mr. Hunter, and Mr. Hill) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reform the Moving to Work Program of the Department of Housing and Urban Development, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Moving to Work Reform and Expansion Act of 2016. 2.Reform of Moving to Work Program (a)Program reformsSection 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note) is amended—
 (1)in the section heading, by striking demonstration and inserting program; (2)by striking the section designation and all that follows through the end of subsection (a) and inserting the following:
					
						204.
 (a)PurposesThe purposes of the program under this section are as follows: (1)Economic independenceTo develop measures to promote economic independence for families with children whose head of household is working, seeking work, or preparing for work, for able-bodied individuals, and for persons with disabilities who are able to work on a limited basis, to obtain employment and become economically independent, by participating in job training, educational programs, or other supportive services and programs that assist in meeting such goal.
 (2)Flexibility and cost-effectivenessTo give public housing agencies and the Secretary of Housing and Urban Development the flexibility to design and implement various approaches for providing and administering housing assistance that reduce cost and achieve greater cost effectiveness in Federal expenditures.
 (3)Housing choiceTo increase housing choices for low-income families.; (3)in subsection (b)—
 (A)by striking (b) Program authority.—The Secretary and inserting the following:  (b)Program authority (1)In generalThe Secretary;
 (B)in the first sentence, by striking conduct a demonstration program and all that follows through Indian housing program and and inserting carry out a program under this section under which public housing agencies administering the public housing program or;
 (C)by inserting after the first sentence the following: There shall be no limitation on the number of public housing agencies that may participate in the program under this section.;
 (D)by striking The Secretary shall and all that follows through demonstration. and inserting the following:  (2)Identification of replicable modelsThe Secretary shall provide training and technical assistance under the program and conduct detailed evaluations of various agencies to identify replicable program models promoting the purposes of the program.;
 (E)by striking Under the demonstration and inserting the following:  (3)Combination of assistanceUnder the program under this section; and
 (F)by striking operating assistance provided under section 9 of the United States Housing Act of 1937, modernization assistance provided under section 14 and inserting amounts provided to the agency from the Operating Fund under section 9(e) of the United States Housing Act of 1937, amounts provided to the agency from the Capital Fund under section 9(d);
 (4)in subsection (c)— (A)in the matter preceding paragraph (1), by striking demonstration and inserting program under this section;
 (B)in paragraph (1), by striking 9, and 14 and inserting 9(d), and 9(e); (C)in paragraph (3)—
 (i)in subparagraph (A), by striking demonstration; (ii)in subparagraph (B)—
 (I)by striking self-sufficiency and inserting economic independence; and (II)by striking purpose of this demonstration and inserting purpose of the program under subsection (a)(1);
 (iii)in subparagraph (D), by striking demonstration and inserting program under this section;; (iv)in subparagraph (E), by striking demonstration program and inserting program under this section;
 (v)by redesignating subparagraphs (A), (B), (C), (D), and (E) as subparagraphs (B), (C), (D), (G), and (H), respectively;
 (vi)by inserting before subparagraph (B) (as so redesignated by clause (v) of this subparagraph) the following new subparagraph:
							
 (A)actions to be taken under the proposed program to achieve the purposes of the program under paragraphs (1), (2), and (3) of subsection (a);; and
 (vii)by inserting after subparagraph (D) (as so redesignated by clause (v) of this subparagraph) the following new subparagraphs:
							
 (E)hardship exceptions consistent with the purposes under subsection (a) under which tenants may be temporarily exempted from compliance with the program operated by the agency in the event of extenuating circumstances preventing such compliance and a process that provides tenants with recourse to a speedy determination regarding such an exception and makes available the contents and results of such a determination available to the public and the board of directors or other governing body on request of the tenant concerned or the director or other head official of the agency;
 (F)providing assisted families and participants in the program operated by the agency with an informal administrative hearing or grievance process, prior to any eviction or termination of assistance, which process shall make the content and determination of the hearing available to the public and the board of directors or other governing body on request of the tenant concerned or the director or other head official of the agency;
								; and
 (D)in paragraph (4), by striking demonstration and inserting proposed program; (5)in subsection (d)—
 (A)by striking (d) Selection.—In selecting among applications, the Secretary shall take into account the and inserting the following:  (d)Applications for participation (1)Submission; standards for participationThe Secretary shall provide for public housing agencies to submit applications for participation in the program under this section and shall establish, and make public, standards and requirements for participation that further the purposes of this program set forth in subsection (a), which shall—
 (A)provide that all agencies not designated as troubled pursuant to part 902 or subpart B of part 985 of the Secretary’s regulations (24 C.F.R. 902, 985) at any time during the most recent two fiscal years are invited to submit applications for consideration;
 (B)provide that participation of an agency, upon approval, shall be for a period not shorter than 10 years;
 (C)include a common set of budget metrics for use under the program that allow for comparison of the performance of different agencies under the program;
 (D)require that each agency include in its application— (i)a list of innovative proposals to be carried out under the program that are designed to reduce the cost of, and increase the cost-efficiency of, housing provided in connection with the program and metrics to assess the progress of the agency toward such goals; and
 (ii)a list of innovative manners in which the agency will use the authorities under the program to assist families, goals regarding such activities to accomplish on an annual basis, and metrics to assess the progress of the agency toward such goals; and
 (E)include a plan for using, to the greatest extent feasible, electronic data-matching for income verification services.
									(2)Determination and notification
 (A)Review and determinationUpon receipt of an application for participation in the program under this section, the Secretary shall provide for review such application by a selection panel comprised of Federal officials and employees and established by the Secretary for such purpose. Based on such review, such selection panel shall make a determination of whether to approve such agency for participation in the program under this section, based on the criteria under paragraph (4).
 (B)NotificationUpon making a determination pursuant to subparagraph (A), the selection panel shall notify the public housing agency, the Secretary, and the governments for any counties and municipalities in which the jurisdiction of the public housing agency is located of such determination. In the case of disapproval of an application, such notice shall include a statement specifying the reasons for such disapproval.
									(3)Transition
									(A)Numerical limitation
 (i)In generalThe Secretary shall review and process such applications as to enable the transition of not less than 25 public housing agencies per year to the program under this section (subject to approvable applications), until such time as there are not 25 agencies whose applications merit approval.
 (ii)Reserved spots for small and rural PHAsOf the applications of public housing agencies approved in each year pursuant to clause (i), not less than 10 shall be applications of public housing agencies that administer, in the aggregate, fewer than 6,000 vouchers for rental assistance under section 8 of the United States Housing Act of 1937 and public housing dwelling units, except that if for any year the Secretary receives fewer than 10 applications by public housing agencies described in this clause that merit approval, the requirement under this clause shall apply for such year only to the extent of the number of such approvable applications received.
 (iii)Treatment of new MTW agenciesAny agency that is newly transitioned under this subparagraph to participation in the program as in effect pursuant to the amendments made by the Moving to Work Reform and Expansion Act of 2016, shall count toward fulfillment of the numerical limitation in clause (i), notwithstanding the authority under section 239 of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113) or any other provision of law other than this section authorizing participation of new agencies.
 (B)Contract revisionsThe Secretary shall, from time to time and in consultation with public housing agencies, amend contracts for participation by agencies in the program under this section as may be necessary, based on experiences of agencies that have participated in the program, to correct mistakes and better achieve the goals of this program set forth in subsection (a).
									(C)Renewal of certification
 (i)In generalThe Secretary shall provide that upon expiration of a contract for participation by a public housing agency in the program under this section, to continue participating in the program the agency shall be required to recertify with the Secretary for such renewed participation. The standards and requirements applicable to applications for initial participation in the program shall also apply to applications for renewed participation in the program.
 (ii)Treatment of numerical limitationAn agency approved for continued participation in the program pursuant to recertification under this subparagraph shall not count toward fulfillment of the numerical limitation in subparagraph (A)(i).
 (4)CriteriaThe Secretary shall establish criteria for approval of applications of public housing agencies for participation in the program under this section, which shall provide for approval of applications that are reasonably designed to carry out the purposes of the program under subsection (a). Such criteria shall take into consideration the capacity and;
 (B)by striking each and inserting the; (C)by striking a program under the demonstration and inserting the proposed program in the application; and
 (D)by striking an agency and inserting the agency; (6)in subsection (e)—
 (A)in paragraph (1), by striking this demonstration and inserting the program under this section; and (B)in paragraph (2), by striking demonstration and inserting program under this section;
 (7)in subsection (f), by striking section 9, or pursuant to section 14 by a public housing agency participating in the demonstration under this part and inserting of the United States Housing Act of 1937, or provided from the Operating Fund under section 9(e) or from the Capital Fund under section 9(d) of such Act, by a public housing agency participating in the program under this section;
 (8)in subsection (g)— (A)in paragraph (1), by inserting , including performance in achieving each of the purposes of the program specified in subsection (a);
 (B)in paragraph (2)— (i)in the first sentence—
 (I)by inserting , and including such content, as shall be before specified by the Secretary; and (II)by inserting , but not less often than annually before the period at the end; and
 (ii)by striking subparagraph (C) and inserting the following:  (C)describe and analyze the effects of the program of the agency and the assisted activities under such program in addressing and achieving the objectives of the program under this section and each of the purposes specified in subsection (a), including the effects of the program on—
 (i)the number of new families the agency has been able to assist from the waiting lists for housing assistance that is administered by the agency, including vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937 and dwelling units in public housing and in housing assisted with project-based section 8 assistance, as a result of the flexibility of funds and achievement of economic independence;
 (ii)the cost and annual change, per family participating in the program, of providing housing assistance referred to in clause (i) that is administered by the agency;
 (iii)any cost savings and additional housing resulting from the program; and (iv)the household incomes, and changes in such incomes, of members of families participating in the program who are not exempt from work requirements; and
 (v)such other factors as the Secretary considers appropriate.; (C)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6); and
 (D)by inserting after paragraph (2) the following new paragraphs:  (3)Annual budget plan (A)RequirementEach agency shall submit annually to the Secretary, together with the report under paragraph (2), a budget plan for the program of the agency for the upcoming year and shall make such budget plan publicly available.
 (B)Form and metricsEach annual budget plan shall be set forth in a standard form, prescribed by the Secretary and shall utilize a common budget metric that allows for comparison of the budget plans of all public housing agencies participating in the program.
 (C)ContentEach annual budget plan shall include such content as the Secretary shall specify, which shall include—
 (i)a description and explanation of all new rules and policy changes adopted by the agency in accordance with this section and the program under this section and, with respect to such new rules and policy changes—
 (I)a description of the effect such rules and changes will have on the operation of the agency as compared to the preceding year and as compared to the operations of the agency other than under the program under this section;
 (II)a description of the extent to which such rules and changes helped to achieve the annual goals identified in the public housing agency’s application pursuant to subsection (d)(1)(E) and, in the case of any such goals not achieved, a description of the extent to which such goals were not achieved and the reasons for such failure; and
 (III)whether the adoption of such new rules and policy changes required an adjustment in the annual goals identified in the public housing agency’s application pursuant to subsection (d)(1);
 (ii)a plan for all capital assets and anticipated construction and rehabilitation activities of the agency in the upcoming year and a description of whether and how such activities are authorized and assisted under the program under this section; and
 (iii)assurances satisfactory to the Secretary that such plan will conform with all applicable provisions of the Civil Rights Act of 1964, the Fair Housing Act, the Rehabilitation Act of 1973, and the Americans with Disabilities Act of 1990.
									(4)Public and resident participation
 (A)Notification of residentsEach agency shall annually hold a meeting to notify all assisted families participating in the program of the agency of the contents of the report under paragraph (2) for such year and budget plan under paragraph (3) for such year and impacts on such assisted families. Any agency that assists in the aggregate, more than 50,000 families or assists families in multiple counties shall hold as many meetings as necessary to provide each assisted family a good-faith opportunity to attend such a meeting.
 (B)Public commentEach annual report under paragraph (2) and annual plan under paragraph (3) shall— (i)be made available for inspection and public comment 30 days before the meeting required by subparagraph (A) regarding such plan or report; and
 (ii)be approved in a public meeting of the board of directors or other governing body of the agency before submission to the Secretary.
 (C)Public availabilityEach annual report under paragraph (2) and annual plan under paragraph (3) shall, upon submission to the Secretary, be made publicly available and shall include all comments provided pursuant to subparagraph (B).;
 (9)in subsection (h)— (A)in paragraph (1), by striking demonstration and inserting program under this section; and
 (B)by striking paragraph (2) and inserting the following:  (2)ReviewThe Secretary shall annually review the activities of each public housing agency participating in the program under this section and, based on such review and the information submitted by the agency pursuant to subsection (g), determine—
 (A)the impact and effectiveness of the agency’s program and activities in achieving each of the purposes of the program specified in subsection (a), including an assessment of such impact and effectiveness using the common set of budget metrics established pursuant to subsection (d)(1)(D);
 (B)the progress of the agency toward meeting the goals identified in the agency’s application pursuant to subsection (d)(1)(E), using the metrics identified in the agency’s application pursuant to such subsection; and
 (C)the extent of compliance by the agency with the requirements of the program under this section and, in determining such extent of compliance, shall take into consideration the unique characteristics of the agency.
 (3)Verification of accuracyIn assessing information submitted by public housing agencies pursuant to subsection (g) and in reviewing such information and making determinations pursuant to paragraph (2) of this subsection, the Secretary shall carry out control activities and procedures designed to verify the accuracy of such information, which shall include auditing a representative sample of such information using standard statistical methods.
 (4)Continued participationThe Secretary shall not terminate the participation of any public housing agency in the program under this section unless the Secretary finds that the agency—
 (A)is in material default of the conditions and obligations under the agreement entered into between the agency and the Secretary providing for such participation;
 (B)as demonstrated in its reports under subsection (g)(2) and its annual budget plans under subsection (g)(3), has persistently failed to meet the goals identified in its application, and the reasons or circumstances specified in the agency’s reports and plans for such failure are not sufficient to justify the continued failure;
 (C)has misused or misappropriated funds; (D)has failed to make a good faith effort to carry out the purposes of the program specified in subsection (a); or
 (E)has failed to cure a material deficiency in performance after notice and an opportunity to correct the deficiency.
 (5)Corrective action programThe Secretary shall carry out a program— (A)to identify agencies participating in the program under this section that are at risk of termination of such participation pursuant to paragraph (6);
 (B)to consult with such agencies regarding actions that may be taken to avoid such termination; (C)to establish goals and timelines for such corrective actions; and
 (D)to provide appropriate technical assistance designed to facilitate such actions and avoid such termination.
 (6)Termination of participationAny agency whose participation in the program under this section is terminated shall be subject to the provisions of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) and all other provisions of law applicable to public housing agencies not participating in the program, except that the Secretary shall provide a transition period, that begins upon such termination and is not shorter than 18 months, for such agencies to come into compliance with such laws.
 (7)Reports to CongressNot later than the expiration of the 5-year period beginning on the date of the enactment of the Moving to Work Reform and Expansion Act of 2016, and not later than the expiration of each successive 5-year period thereafter, the Secretary shall submit a report to the Congress regarding the program under this section and the results of the reviews conducted under paragraph (2), which shall—
 (A)evaluate the programs carried out by public housing agencies participating in the program, including with respect to each of the purposes specified in subsection (a); and
 (B)include findings and recommendations for appropriate legislative changes to the program. (8)GAO reviews and reportsNot later than September 30, 2023, and not later than the expiration of each successive 8-year period thereafter, the Comptroller General of the United States shall—
 (A)conduct and complete a review of the program under this section, which shall include examination and analysis of the implementation of the program and identification of any shortcomings and any means for improving the program; and
 (B)submit to the Congress a report regarding the review, which shall set forth a detailed description of such implementation, any shortcomings of the program identified, and recommendations for improving the program.;
 (10)in subsection (i)— (A)in the matter preceding paragraph (1), by striking section 14 of the United States Housing Act of 1937 for fiscal years 1996, 1997, and 1998 and inserting the Capital Fund under section 9(d) of the United States Housing Act of 1937 in each fiscal year; and
 (B)in paragraph (1)(B), by striking up to 10; and (11)by striking subsection (j).
				(b)Treatment of participating agencies
 (1)Continuation of participationThis Act and the amendments made by this Act shall not affect the status of any public housing agency that, as of the date of the enactment of this Act, is participating in the Moving to Work Program under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996, as such a participating agency.
 (2)ElectionAny public housing agency referred to in paragraph (1) may elect— (A)to continue participation in the Program under such section 204 under the terms of the agreement entered into between the agency and the Secretary providing for such participation until the date of the expiration of such agreement; or
 (B)at any time before date of the expiration of such agreement, to transition to participation under the program under such section 204, as amended by this Act.
					(3)Conversion to reformed program
 (A)In generalExcept as provided in subparagraph (B) of this paragraph, any public housing agency that elects pursuant to paragraph (2)(A) of this subsection to continue participation in the Program under such section 204 shall, upon the expiration of the agreement referred to in such paragraph, be considered to have been approved for participation in the Program under such section 204, as amended by this Act, and the Secretary of Housing and Urban Development shall provide for the transition of the agency to participation under the Program under such section as so amended.
 (B)InapplicabilitySubparagraph (A) shall not apply to any public housing agency that is determined by the Secretary to be in material default, upon the expiration of the agreement referred to in paragraph (2)(A), of the conditions and obligations under such agreement.
 (4)Inapplicability of numerical limitationAny public housing agency transitioned pursuant to paragraph (2)(B) or (3)(A) of this subsection to participation under the Program as amended by this Act shall not count toward fulfillment of the numerical limitation under section 204(d)(3)(A) of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (as added by the amendment made by section 2(a)(5)(A) of this Act).
				
